—Judgment unanimously affirmed. Memorandum: We conclude that the circumstantial evidence, viewed in the light most favorable to the People, provides a valid line of reasoning and permissible inferences to support defendant’s conviction of manslaughter in the second degree (see, People v Williams, 84 NY2d 925). Moreover, defendant’s conviction is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that the evidence is sufficient to support County Court’s instructions to the jury on criminal liability for the conduct of another (Penal Law § 20.00). The fact that the indictment and the People’s bill of particulars did not accuse defendant as an accessory does not bar a conviction based on accessorial conduct (see, People v Hobbs, 185 AD2d 619, 620, lv denied 80 NY2d 1027; People v Kimbrough, 155 AD2d 935, lv denied 75 NY2d 814).
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Erie County Court, D’Amico, J.—Manslaughter, 2nd Degree.) Present—Pine, J. P., Lawton, Fallon, Wesley and Davis, JJ.